Citation Nr: 1815065	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  08-35 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent prior to November 18, 2009, and higher than 50 percent beginning November 18, 2009, for an acquired psychiatric disorder.

2.  Entitlement to an initial rating higher than 10 percent for a lower back disability.


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to August 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In January 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In July 2011, the Board remanded the Veteran's claims for additional development.  The case has now been returned to the Board for further appellate consideration.

In its July 2011 remand, the Board also noted the Veteran had filed a notice of disagreement with respect to the RO's denial of his claim for service connection for bilateral hearing loss, and that the RO had not issued a statement of the case (SOC) in response.  As such, the Board directed the RO to issue a SOC addressing this issue.  The RO issued the SOC in April 2017, and a review of the record shows the Veteran has not filed any substantive appeal in response.  As such, the Board finds the Veteran has not perfected an appeal of this issue, and it will not be addressed by the Board.  See 38 C.F.R. § 20.302(b)(1) (2017) (a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction (AOJ) mails the SOC to the appellant).

The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, although the Veteran was granted service connection for posttraumatic stress disorder (PTSD) specifically, the Board has recharacterized the psychiatric claim broadly, as reflected on the title page. 

The issue of entitlement to a higher initial rating for a lower back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

Throughout the period of the claim, the Veteran's service-connected acquired psychiatric disorder has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; it has not been productive of total occupational and social impairment.


CONCLUSION OF LAW

For the entire period of the claim, the criteria for a 70 percent initial rating, but not higher, for an acquired psychiatric disorder, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In claims seeking higher ratings, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 
38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The Veteran's psychiatric disability is rated under the General Rating Formula for Mental Disorders.  Under this formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, or recent events).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9411 (2017).

The symptoms considered in determining the level of impairment under the General Rating Formula for Mental Disorders are not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A review of the record shows the Veteran first received post-service psychiatric treatment in August 2006, at which time he reported fleeting thoughts of self-harm, to include that he would be better off dead, but denied suicidal ideation or intent.  He also reported anhedonia and a lack of ambition, as well as diffuse anxiety with poor sleep and occasional nightmares, approximately two times per month.

The Veteran was afforded a VA psychiatric examination in May 2007.  The Veteran reported he was experiencing insomnia in that he worked all day in a very physically demanding job but could not fall asleep at night.  He reported being very easily frustrated and angry and wanting to be left alone.  He was also noted to have an exaggerated startle reflex in response to loud noises.  He denied suicide attempts but admitted feeling both depressed and suicidal from time to time.  He also reported feeling very numb and unfeeling and having frequent nightmares related to his combat service.  He also noted there had been a steady deterioration in almost all of his interpersonal relationships with friends and family.  The examiner stated that the Veteran's PTSD had produced significant impairment in his social, occupational, and interpersonal functioning ever since he returned from combat service in Iraq.

March 2008 treatment notes show the Veteran admitted feeling he would be better off dead, and that while he had no previous suicide attempts, he once obtained a rope but did not complete tying a knot in it due to thoughts of his family.  The Veteran reported he had numerous friends with whom he had regular contact, and that he had been working full-time in the same position for the previous three years.  He enjoyed recreational activities such as snowboarding and swimming, but also reported nightmares approximately three times per week, irritability, impaired concentration, intermittent hypervigilance, and exaggerated startle response, as well as social withdrawal, anhedonia, malaise, and passive suicidal ideation, without plan or intent.  

In August 2008 he reported problems falling asleep due to periodic nightmares, as well as occasional depression.  He stated he had a strong bond with friends who were fellow service members, and that he spoke with them on a daily basis.  He reported his symptoms included flashbacks, social isolation, hypervigilance, and exaggerated startle response.  In October 2008 he reported he slept with weapons in his room at night and was easily startled, and had difficulty falling sleep.  In February 2009, it was noted the Veteran had made a "suicidal comment."

The Veteran was afforded an additional VA psychiatric examination in November 2009.  The Veteran reported he lived with his parents and had been working as a drywall finisher with a construction company for the previous five years.  He reported that due to his lack of patience, he had a hard time getting along with co-workers, and that he also got easily startled by the noise involved with his job.  He reported he avoided socialization and had not dated for the previous three years, but had contact with a couple of friends.  He also reported chronic sleep disturbance and intrusive thoughts related to his combat experiences.

At his January 2011 hearing, the Veteran testified that he was having panic attacks almost every day, was having difficulty holding down a job, and sometimes did not want to take a shower or get out of bed.  He indicated that after he had reported suicidal thoughts to VA treatment providers, they checked in on him constantly, to include sending a police car to his home on one occasion.  The Veteran indicated that partially for this reason, he had discontinued his treatment with VA.  He further indicated he did not feel comfortable with VA treatment providers, to include the examiners who conducted the examinations referenced above.  At the hearing, however, the Veteran admitted he continued to have thoughts of suicide.  His friend corroborated these reports, and testified to changes in the Veteran's personality following service, to include not speaking much, self-isolating, and suffering with paranoia.  In this regard, the Veteran stated that he kept guns in his home due to a fear that someone would break into his house and kill his family.

The Veteran was afforded an additional VA psychiatric examination in February 2015.  The examiner noted the Veteran was living with his fiancé, who he had been in a relationship with on and off since high school.  He reported his family remained close by and supported him, and that he enjoyed skydiving, snowboarding, and riding his all-terrain vehicle (ATV).  He reported he did not like crowds, but would complete necessary errands in the community.  He socialized with some friends from his more formative years, and tried to stay busy to distract himself.  He was noted to be employed as a correction officer for the past year and denied any occupational problems.  The examiner noted the Veteran reported some morbid, non-suicidal ideation, but adamantly denied any current suicidal ideation, intent, or plan.

The Veteran was afforded a final VA psychiatric examination in June 2017.  The examiner noted the Veteran lived with his fiancé, with whom he had a good relationship, but that he was not socially active, and just worked and went home afterwards.  The Veteran reported he continued to work as a corrections officer, a position he had held for the previous three years.  He reported he continued to have nightmares and other sleep problems, which allowed him to sleep only three to four hours per night, as well as avoidance of triggers, decreased interest in things, and irritability.  He further reported phases of sadness and depression once or twice monthly, during which he isolated himself and did not want to talk to anyone or be bothered.
Upon a review of the above, the Board has concluded that the Veteran's acquired psychiatric disorder has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, throughout the period of the claim.  In this regard, the Board first notes that United States Court of Appeals for Veterans Claims recently held that suicidal ideation alone may rise to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, 29 Vet. App. 10, 20 (2017) (stating the language of 38 C.F.R. § 4.130 "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment in most areas.").  In this regard, the above-summarized treatment notes and VA examination reports make clear that the Veteran's PTSD symptoms have intermittently included suicidal thoughts.  In addition, it appears from the Veteran's and his friend's testimony at the January 2011 hearing that the Veteran may have underreported some of his symptoms, to include suicidal thoughts or ideation, to his VA providers, due to a lack of trust or comfort with these providers and their methods.
 
The Board also notes the record shows that throughout the period of the claim, the Veteran's symptoms have caused significant occupational and social impairment, to include self-isolation, limited social activity, and difficulty getting along with co-workers.  Based on the foregoing, the Board finds a 70 percent initial rating is warranted for the Veteran's acquired psychiatric disorder throughout the period of the claim.  

However, upon a review of the record, there is no evidence of gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, or own occupation, or own name.  In addition, the Board notes the Veteran has continuously reported good relationships with his wife and several friends who are fellow service members.  The record also shows the Veteran has been able to maintain employment throughout most of the period of the claim, to include for the previous years at the time of his June 2017 examination.  Based on the foregoing, the Board finds the evidence does not show that both the Veteran's occupational and social impairment have been "total" at any time during the period of the claim.  Accordingly, the Board has determined an initial rating of 100 percent, the next highest rating available above 70 percent for the Veteran's condition, is not warranted for any portion of the period of the claim.

The Board briefly notes it has considered whether an inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, the record shows the Veteran had been employed full-time as a corrections officer for the previous three years at the time of his June 2017 VA psychiatric examination.  The Veteran has not otherwise contended he is unable to secure and maintain any substantially gainful employment due to his service-connected disabilities.  As such, the Board has determined that the issue of entitlement to a TDIU has not been raised in this case.


ORDER

The Board having determined a 70 percent initial rating is warranted throughout the period of the claim for the Veteran's acquired psychiatric disorder, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds additional development is required before the Veteran's remaining claim is decided.

The Board first notes that where the evidence indicates that a service-connected disability has worsened since the last VA examination, and that examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2015); 38 C.F.R. § 3.159(c)(4) (2017); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In this case, the Veteran was last afforded a VA examination related to his service-connected lower back disability in November 2009.  At the time of the examination, the Veteran reported moderate thoracolumbar and left paraspinal pain, and that his symptoms were treated by chiropractor visits.  Imaging showed mild disc space narrowing at the L5-S1 level.  

A review of the record shows the Veteran's low back disability may have worsened since the November 2009 examination.  For example, the Veteran visited a VA emergency room in July 2011 for lower back pain, and reported that while his pain normally dissipated throughout the day, it had not gone away at all on the day of his visit.  In May 2014, the Veteran again visited an emergency room for an exacerbation of chronic back pain, reporting the pain was a nine out of ten.  Imaging taken in June 2014 showed a L5-S1 disc bulge with associated annular tear and extruded disc fragment compressing the S1 nerve root and contacting the S2 nerve root.  The record does not show the Veteran's low back disability was ever severe enough to necessitate emergent treatment prior to July 2011.

Under these circumstances, the Board finds a remand is warranted in order to afford the Veteran a VA examination to determine the current severity of his service-connected thoracolumbar spine disability.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination to determine the current severity of his service-connected low back disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

The examiner is directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, as well as with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner should further discuss additional functional limitation of the low back disability with repeated movement over time and upon flare-ups.  Any such additional limitation of motion should be expressed in additional degrees of lost motion.  The examiner must attempt to provide an estimate, even in the absence of an opportunity to observe the flare-up.  The estimate may be based on the Veteran's reports of limitation during such flares.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative (if any) should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


